367 F.2d 563
John Charles CALLAHAN, Appellant,v.UNITED STATES of America, Appellee.
No. 20886.
United States Court of Appeals Ninth Circuit.
October 6, 1966.

Franklin Rittenhouse, Las Vegas, Nev., for appellant.
Joseph L. Ward, U. S. Atty., Robert S. Linnell, Asst. U. S. Atty., Las Vegas, Nev., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
This case is a companion to Hayter v. United States, 9 Cir., 362 F.2d 973, and involves the same robbery of the First National Bank of Nevada. We affirm the conviction.


2
The bank's F.D.I.C. charter was put in evidence to prove the bank was federally insured. We cannot agree with defendant-appellant that this was not enough. Cook v. United States, 5 Cir., 320 F.2d 258.


3
On the search made of the house of Mrs. Price, good friend of Hayter, there was complete consent of Mrs. Price. In our view, Burge v. United States, 9 Cir., 333 F.2d 210, rehearing 342 F.2d 408 and Nelson v. People of State of California, 9 Cir., 346 F.2d 73, support the government rather than Callahan, as he contends. Therefore, we reject the attack on the search which produced a gun of the type used in the robbery and much of the money taken in the robbery. (Some of the money had been pre-marked by the bank in anticipation of any holdup.)


4
For the reasons above and those given in Hayter, supra, we decline to reverse.